Order of the Supreme Court, Kings County, dated April 21, *7561966, reversed, on the law; and motion in the nature of coram nobis granted to the extent that it is directed that a hearing be held on the issues raised. The proceeding is remitted to the court below for the purpose of holding such hearing; and it is directed that the hearing be held before a Justice other than the one who presided at the sentencing. No questions of fact were considered. The factual allegations are sufficient on their face to require a hearing (People v. Elfe, 18 N Y 2d 601). Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.